 1   Jason D. Cassady (pro hac vice)
     jcassady@caldwellcc.com
 2   Hamad M. Hamad (pro hac vice)
 3   hhamad@caldwellcc.com
     Robert Seth Reich, Jr. (pro hac vice)
 4   sreich@caldwellcc.com
     CALDWELL CASSADY & CURRY P.C.
 5   2101 Cedar Springs Rd. Ste. 1000
     Dallas, TX 75201
 6   Telephone: (214) 888-4848
 7
     Attorneys for Plaintiffs
 8   IXI MOBILE (R&D) LTD. and IXI IP, LLC

 9

10                               UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA

12
      IXI MOBILE (R&D) LTD. et al.,            CASE NO. 4:15-CV-03752-HSG
13
                         Plaintiffs,           [PROPOSED]ORDER DENYING
                                                                GRANTING MOTION
14
                                               FOR LEAVE TO FILE OBJECTION TO
15                  v.                         DEFENDANTS’ STATEMENT OF RECENT
                                               DECISION
16    SAMSUNG ELECTRONICS CO., LTD., ET AL.,
                                               Date: May 9, 2019
17    Defendants.                              Time: 2:00 p.m.
                                               Courtroom: 2, 4th Floor
18
                                               Judge: Hon. Haywood S. Gilliam, Jr.
19
      IXI MOBILE (R&D) LTD. et al.,
20                                             CASE NO. 4:15-CV-03755-HSG (Related Case)
                         Plaintiffs,
21

22                  v.

23    APPLE INC.,
                         Defendant.
24

25

26
27

28

30
     Case No. 4:15-CV-03752-03755-HSG
31   [PROPOSED] ORDER GRANTING LEAVE
 1          Upon consideration of the Motion for Leave, it is hereby ORDERED that the

 2   motion is GRANTED. Counsel is directed to file Plaintiffs’ DISTRIC
                                                            ES Objection to Defendants’ Statement of
                                                              T                     TC
 3                                                          TA




                                                                                     O
     Recent Decision on the docket in this matter.




                                                        S




                                                                                      U
                                                     ED




                                                                                       RT
 4




                                                 UNIT
                                                                         D
 5                                                                  DENIE




                                                                                             R NIA
     Dated: _______
             5/3/2019                                ______________________________
 6                                                   Judge Haywood S. Gilliam, Jr.
                                                                                    Jr.
                                                                                liamCOURT




                                                 NO
                                                     UNITED STATES DISTRICT
                                                                       d S. Gil
                                                                                          JUDGE
                                                                         a y wo o




                                                                                             FO
 7                                                          J u d ge H




                                                     RT




                                                                                         LI
 8
                                                          ER


                                                       H




                                                                                     A
                                                               N                         C
                                                                                 F
 9                                                                 D IS T IC T O
                                                                         R
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     Case No. 4:15-CV-03752-03755-HSG
30   [PROPOSED] ORDER GRANTING LEAVE
31
